Motions for leave to appeal as a poor person, will be treated as motions to dispense with printing. Motions granted. The appeals will be heard on the original papers (including the typed minutes) and on a typewritten brief. The appellants are directed to file five copies of their-brief and to serve one copy on the District Attorney. The appellants’ time to perfect the appeals is enlarged to the November 1960 Term; appeals ordered to be placed on the calendar for November 7, 1960. Motions for assignment of counsel granted. Donald V. Kane, Esq., 210 Old Country Road, Mineóla, New York, is assigned as counsel to prosecute the appeals. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.